                               Case 1:12-cr-00489-RA Document 70 Filed 07/08/20 Page 1 of 8
   AO 245B (Rev. 09/19) Judgment in a Criminal Case      (form modified within District on Sept. 30, 2019)
                          Sheet 1



                                             UNITED STATES DISTRICTCOURT
                                                            Southern District
                                                         __________   DistrictofofNew York
                                                                                   __________
                                                                                   )
                 UNITED STATES OF AMERICA                                          )       JUDGMENT IN A CRIMINAL CASE
                            v.                                                     )
                                                                                   )
                           Paul Calder Leroux                                              Case Number:
                                                                                   )                              S2 12 Cr. 489-01 (RA)
                                                                                   )       USM Number: 67464-054
                                                                                   )
                                                                                   )      James Branden/Jeffrey Chabrowe
                                                                                   )       Defendant’s Attorney
   THE DEFENDANT:
   ✔pleaded guilty to count(s)
   G                                     (1), (2), (3), (4)
   Gpleaded nolo contendere to count(s)
      which was accepted by the court.
   Gwas found guilty on count(s)
      after a plea of not guilty.

   The defendant is adjudicated guilty of these offenses:

   Title & Section ?                 Nature of Offense                                                                 Offense Ended              Count

   21USC952/959/983                  Conspiracy to Import and Distribute Methamphetamine                                9/26/2012           (1)

   50USC1701-1707                    Unlicensed Exportation of Goods and Technology from US...                          9/26/2012           (2)
   18USC1030(b)                      Conspiracy to Commit Computer Hacking                                              9/26/2012           (3)

          The defendant is sentenced as provided in pages 2 through                      8 of this judgment. The sentence is imposed pursuant to
   the Sentencing Reform Act of 1984.
   GThe defendant has been found not guilty on count(s)
   ✔Count(s)
   G                 Any open counts                          G is       ✔are dismissed on the motion of the United States.
                                                                         G
            It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
   or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
   the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                      6/12/2020
                                                                                 Date of Imposition of Judgment




                                                                                 Signature of Judge




                                                                                                             Ronnie Abrams, U.S.D.J.
                                                                                 Name and Title of Judge


                                                                                                                       7/8/2020
                                                                                  Date




                                                                                                                    This page is always included when printing.

Print this page now           Reset this page
                               Case 1:12-cr-00489-RA Document 70 Filed 07/08/20 Page 2 of 8
    AO 245B (Rev. 09/19) Judgment in a Criminal Case
                           Sheet 1A
                                                                                 Judgment—Page    2    of       8
    DEFENDANT: Paul Calder Leroux
    CASE NUMBER: S2 12 Cr. 489-01 (RA)

                                               ADDITIONAL COUNTS OF CONVICTION
   Title & Section ?                  Nature of Offense                      Offense Ended            Count
   18USC3                             Accessory After the Fact                9/26/2012               (4)




                                                                                          Include this page when printing?
Print this page now           Reset this page                                                         Yes        No
                               Case 1:12-cr-00489-RA Document 70 Filed 07/08/20 Page 3 of 8
   AO 245B (Rev. 09/19) Judgment in Criminal Case
                         Sheet 2 — Imprisonment
                                                                                                       Judgment — Page     3   of       8
    DEFENDANT: Paul Calder Leroux
    CASE NUMBER: S2 12 Cr. 489-01 (RA)

                                                              IMPRISONMENT
              The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
    total term of:


    300 months [to run concurrently]
    [300 Months on Count 1; 240 months on Count 2; 60 months on Count 3; 180 months on Count 4; for a total of 300 months]

    This sentence is to run concurrent to the sentence imposed in 14 Cr. 75.

         G The court makes the following recommendations to the Bureau of Prisons:




         ✔ The defendant is remanded to the custody of the United States Marshal.
         G

         G The defendant shall surrender to the United States Marshal for this district:
              G at                                  G a.m.       G p.m.          on                                        .
              G as notified by the United States Marshal.

         G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              G before 2 p.m. on                                            .
              G as notified by the United States Marshal.
              G as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
    I have executed this judgment as follows:




              Defendant delivered on                                                     to

    at                                               , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                                By
                                                                                                 DEPUTY UNITED STATES MARSHAL




                                                                                                                  Include this page when printing?
Print this page now           Reset this page                                                                                  Yes       No
                               Case 1:12-cr-00489-RA Document 70 Filed 07/08/20 Page 4 of 8
   AO 245B (Rev. 09/19) Judgment in a Criminal Case
                          Sheet 3 — Supervised Release
                                                                                                           Judgment—Page   4     of         8
   DEFENDANT: Paul Calder Leroux
   CASE NUMBER: S2 12 Cr. 489-01 (RA)
                                                          SUPERVISED RELEASE
   Upon release from imprisonment, you will be on supervised release for a term of:
    Life on Count One of 12 Crim. 489, three years on each of Counts Two through Four of 12 Crim. 489 and Counts One
    through Three of 14 Crim. 75, to run concurrently, for a total of a life term of supervised release.




                                                         MANDATORY CONDITIONS
   1.    You must not commit another federal, state or local crime.
   2.    You must not unlawfully possess a controlled substance.
   3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
         imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                ✔The above drug testing condition is suspended, based on the court's determination that you
                G
                    pose a low risk of future substance abuse. (check if applicable)
   4.     ✔
          G You   must  make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check if applicable)
   5.     ✔You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
          G
   6.     GYou must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
   7.     G You must participate in an approved program for domestic violence. (check if applicable)
   You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
   page.




                                                                                                                   Include this page when printing?
Print this page now           Reset this page                                                                                   Yes          No
                              Case 1:12-cr-00489-RA Document 70 Filed 07/08/20 Page 5 of 8
   AO 245B (Rev. 09/19) Judgment in a Criminal Case
                           Sheet 3A — Supervised Release
                                                                                                   Judgment—Page        5       of          8
    DEFENDANT: Paul Calder Leroux
    CASE NUMBER: S2 12 Cr. 489-01 (RA)

                                           STANDARD CONDITIONS OF SUPERVISION
    As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
    because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
    officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    1.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
        release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
        frame.
    2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
        when you must report to the probation officer, and you must report to the probation officer as instructed.
    3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
        court or the probation officer.
    4. You must answer truthfully the questions asked by your probation officer.
    5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
        the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
        hours of becoming aware of a change or expected change.
    6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
        take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
        doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
        you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
        responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
        days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
        aware of a change or expected change.
    8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
        convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
        probation officer.
    9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72hours.
    10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
        designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus ortasers).
    11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
        first getting the permission of the court.
    12. You must follow the instructions of the probation officer related to the conditions of supervision.




    U.S. Probation Office Use Only
    A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
    judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
    Release Conditions, available at: www.uscourts.gov.


    Defendant's Signature                                                                                    Date




                                                                                                                     Include this page when printing?
Print this page now           Reset this page                                                                                        Yes        No
                              Case 1:12-cr-00489-RA Document 70 Filed 07/08/20 Page 6 of 8
   AO 245B (Rev. 09/19) Judgment in a Criminal Case
                           Sheet 3D — Supervised Release
                                                                                              Judgment—Page   6    of       8
    DEFENDANT: Paul Calder Leroux
    CASE NUMBER: S2 12 Cr. 489-01 (RA)

                                             SPECIAL CONDITIONS OF SUPERVISION
     The defendant must obey the immigration law and comply with the directives of immigration authorities.

     The defendant must participate in an outpatient mental health treatment program approved by the Probation Office. Must
     continue to take any prescribed medications unless otherwise instructed by the healthcare provider. The defendant must
     contribute to the cost of services rendered based on his ability to pay and the availability of third-party payments. The
     Court authorizes the release of available psychological and psychiatric evaluations and reports, including the presentence
     investigation report, to the healthcare provider.

     The defendant shall submit his person and any property, residence, vehicle, papers, computer, and other electronic
     communication, data storage devices, cloud storage, or media and effects to a search by the United States Probation
     Office and, if needed, with the assistance of any law enforcement. The search is to be conducted at a reasonable time
     and in a reasonable manner, when there is reasonable suspicion concerning violation of a condition of your supervision or
     unlawful conduct by the person being supervised. Failure to submit to a search may be grounds for revocation of release.
     The defendant shall warn any occupants at the premises that they also may be subject to searches pursuant to this
     condition. Any search shall be conducted at a reasonable time and in a reasonablemanner.

     The defendant must provide the probation officer with any requested financial information.

     The defendant must not incur new credit card charges or open lines of credit unless he is in compliance with the payment
     schedule.




                                                                                                       Include this page when printing?
Print this page now          Reset this page                                                                      Yes           No
                            Case 1:12-cr-00489-RA Document 70 Filed 07/08/20 Page 7 of 8
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                       Judgment — Page       7   of       8
 DEFENDANT: Paul Calder Leroux
 CASE NUMBER: S2 12 Cr. 489-01 (RA)
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                      Assessment                Restitution                Fine                  AVAA Assessment*            JVTA Assessment**
 TOTALS            $ 400.00                 $                         $                      $                           $


 ✔ The determination of restitution is deferred until
 G                                                             9/14/2020 . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                    Total Loss***              Restitution Ordered Priority or Percentage




 TOTALS                               $                           0.00 $                               0.00


 G     Restitution amount ordered pursuant to plea agreement $

 G The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is orderedthat:

       G the interest requirement is waived for the              G fine     G restitution.
       G the interest requirement for the           G fine         G restitution is modified as follows:
 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.



                                                                                                                     Include this page when printing?
                                                                                                                                  Yes         No
                           Case 1:12-cr-00489-RA Document 70 Filed 07/08/20 Page 8 of 8
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments

                                                                                                                Judgment — Page     8     of       8
 DEFENDANT: Paul Calder Leroux
 CASE NUMBER: S2 12 Cr. 489-01 (RA)

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     G
       ✔ Lump sum payment of $             400.00                due immediately, balance due

            G     not later than                                    , or
            G     in accordance with G C,           G D,        G E, or          G F below; or
 B     G Payment to begin immediately (may be combined with G C, G D, or G F below); or
 C     G Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                  over a period of
                            (e.g., months or years), to commence                      (e.g., 30 or 60 days) after the date of this judgment; or

 D     G Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                  over a period of
                            (e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     G Payment during the term of supervised release will commence within                     (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F     G Special instructions regarding the payment of criminal monetary penalties:



 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 G Joint and Several
       Case Number
       Defendant and Co-Defendant Names                                                     Joint and Several                 Corresponding Payee,
       (including defendant number)                         Total Amount                        Amount                            if appropriate




 G The defendant shall pay the cost of prosecution.
 G The defendant shall pay the following court cost(s):
 G
 ✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
       As a result of committing the offenses alleged in Counts One, Two and Three of the Information, the defendant shall forfeit to
       the United States any and all property constituting or derived from any proceeds the defendant obtained directly or indirectly as
       a result of the violations and any and all property used or intended to be used in any manner or part to commit and to facilitate
       the commission of these offenses. A separate Order of Forfeiture shall be issued.


 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
 prosecution and court costs.



                                                                                                                          Include this page when printing?
                                                                                                                                        Yes          No
